Sawyer, Circuit Judge,
(concurring.) I concur in the order made, and in the reasoning of the circuit justice. I am not prepared to say, that the court can, in no instance, or under no circumstances, enjoin the legislative department of a municipal corporation from passing an ordinance, which is wholly wdthout its constitutional, or lawful power to enact. I concede that, where such a body has a lawful discretion to act, the courts cannot interfere to control, or restrain the exercise.of that discretion. But can these bodies be said to have any legislative discretion, or legislative power, over a subject upon which they are forbidden by the constitution or laws, to act at all? I gave this subject a very thorough examination, in. Spring Valley W. W. v. Bartlett, the result of which is stated in 8 Sawy. 559-569, 16 Fed. Rep. 615. I see no substantial reason for changing my views, as there expressed.
.Restraining the action of municipal legislative bodies in passing ordinances, under any circumstances, is a matter of great delicacy; and the' power, conceding-it to exist in the courts, should only be exercised in extreme cases, and never, where the object can just as well be accomplished by restraining action under the ordinance after its passage, as by restraining its passage. But cases may, possibly, arise of action without lawful authority, wherein the mischief would be accomplished, and be beyond remedy by the passage of an ordinance, or before the remedy could be effectually applied after its passage. As it is unnecessary to do so for the purposes of this case, I am unwilling, now, to commit myself to a principle so broadly stated, as to prevent restraining an act by a municipal body that is wholly beyond its lawful authority to deal with, should a case arise, where there could be no other adequate remedy. I do not understand, that -the limitation in the opinion of the circuit justice is broader in its scope, than the principles herein stated. With that understanding, I fully concur in the views expressed by him.